EXHIBIT 99.1 PRETIUM RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED MARCH 31, 2013 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the condensed consolidated interim financial statements of Pretium Resources Inc. (“Pretivm”, “we” or “us”) for the three months ended March 31, 2013 and the audited consolidated financial statements for the year ended December 31, 2012, as publicly filed on the System for Electronic Document Analysis and Retrieval (SEDAR) website at www.sedar.com. All dollar amounts are expressed in Canadian Dollars unless otherwise specified. We have prepared the condensed consolidated interim financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting. This MD&A is prepared as of May 10, 2013 and includes certain statements that may be deemed “forward-looking statements”. We direct investors to the section “Risks and Uncertainties” and “Statement on forward-looking information” included within this MD&A. Additional information relating to us, including our Annual Information Form and Form 40-F, is available free of charge on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC website at www.sec.gov. Our Business We were incorporated on October 22, 2010 under the laws of the Province of British Columbia for the acquisition, exploration and development of precious metal resource properties in the Americas.Our initial projects are the Brucejack Project and the Snowfield Project (together, the “Projects”), which are advanced stage exploration projects located in northwestern British Columbia.We intend to continue exploration of the Projects with a focus on expanding and increasing the quality of resources and advancing engineering studies on the higher grade underground opportunity at the Brucejack Project. 1st Quarter Highlights and Significant Events · On February 15, 2013, we announced the closing of a private placement, announced on January 24, 2013, with a syndicate of underwriters for 361,300 Investment Tax Credit flow-through common shares of Pretivm at a price of $13.84 per share and 1,287,250 Canadian Exploration Expense flow-through common shares of Pretivm at a price of $12.43 per share for aggregate gross proceeds of $21 million. · On March 4, 2013, during the Prospectors & Developers Association of Canada (PDAC) convention in Toronto, we were awarded the Bill Dennis Award, which recognizes a Canadian discovery or prospecting success, by the PDAC for advancing the Valley of the Kings at our high-grade gold Brucejack Project. 1 1st Quarter Highlights and Significant Events (cont'd) · On April 26, 2013, we announced the closing of a private placement, announced on April 23, 2013, with Liberty Metals & Mining Holdings, LLC, a subsidiary of Boston-based Liberty Mutual Insurance, for 5,780,346 common shares at a price per share of C$6.92 for gross proceeds of approximately C$40 million. · On May 8, 2013, we announced the completion of the ramp accessing the Valley of the Kings underground from the historical West Zone underground workings. · On May 8, 2013, we also announced the sample tower and related equipment, which will be used to sample the bulk sample mineralization, had been transported to site along our recently completed all-weather exploration road.The over 75 kilometer-long exploration road with bridges has adequate load capacity for 85 tonne class permit vehicles and is expected to be suitable, with minor upgrades, for development and production. Operations Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of six mineral claims totaling 3,199.28 hectares in area.The Brucejack Project forms part of our contiguous claims package that comprises over 95,000 hectares. 2013 Exploration Programs We have completed the access ramp to the Valley of the Kings from the West Zone that is targeting the 1345 meter level at the 426600 cross-section of the Valley of the Kings.In addition to targeting an area of mineralization for the bulk sample, the current ramp alignment will allow acceleration of production development as it will be used to provide initial access to the Valley of the Kings and multiple headings for excavation of the planned production declines. Approximately 15,000 meters of underground drilling will be completed, in support of the bulk sample program, at 7.5 meter and 15 meter centres along 120 meters of strike length and at 15 meter centres vertically for 60 meters above and 60 meters below the 1345 meter level of the Valley of the Kings.Prior to excavating the bulk sample, we will develop and install supporting infrastructure, cross cut the Valley of the Kings along section 426600, develop the north drill drift and commence the underground drill program.Drilling will commence prior to excavating the bulk sample and run concurrently with the excavation of the bulk sample. Bulk Sample Strathcona Mineral Services Ltd. of Toronto has been engaged as the independent Qualified Person to oversee and report on the 10,000-tonne bulk sample.The sample tower and related equipment for the Bulk Sample Program in the Valley of the Kings has been transported over the recently-completed all-weather access road into Brucejack camp and is now on site. 2 Operations (cont'd) The 1345-meter level at the 426600 cross-section of the Valley of the Kings was selected as the bulk sample location based on Strathcona’s requirements that the bulk sample be excavated from an area representative of the (a) drillhole density that informs the Indicated Mineral Resource, (b) average grade of the Indicated Mineral Resource and the global resource for Valley of the Kings, (c) proportion of low-grade, high-grade and extreme grade populations in the overall Indicated Mineral Resource and (d) style of stockwork gold mineralization characteristic of the Valley of the Kings.Excavation of the bulk sample is scheduled to begin in early June, with the final report expected later in the year after compilation of all bulk sample data. Resource Estimate On November 20, 2012, we announced an updated high-grade Mineral Resource estimate for the Valley of the Kings (see our news release of November 20, 2012).The resource estimate, which incorporated all drilling completed to date at the Valley of the Kings, including all drilling from the 2012 exploration program, was completed by Snowden as part of the feasibility study now underway for the Brucejack Project (see the Brucejack Project Mineral Resources Update Technical Report dated November 20, 2012 and filed on SEDAR on November 22, 2012).High-grade gold resources in the Valley of the Kings (5.0 g/t gold-equivalent cut-off) now total: · 8.5 million ounces of gold in the Indicated Mineral Resource category (16.1 million tonnes grading 16.4 grams of gold per tonne); and · 2.9 million ounces of gold in the Inferred Mineral Resource category (5.4 million tonnes grading 17.0 grams of gold per tonne) Preliminary Economic Assessment On February 23, 2012, we announced positive results from a National Instrument 43-101 compliant Preliminary Economic Assessment (“PEA”) for the high-grade gold and silver resources identified at our Brucejack Project (see news release dated February 23, 2012), which was based on our Mineral Resource estimate announced on November 28, 2011 (see news release dated November 28, 2011).The PEA was filed on www.sedar.com on February 22, 2012.The Mineral Resource estimate announced on November 28, 2011 is no longer current and, accordingly, the preliminary economic assessment is also no longer current. Feasibility Study and Resource Model We retained Wardrop, a Tetra Tech Company, to prepare a feasibility study on the high-grade gold opportunity at Brucejack.As part of the feasibility study, we also retained Snowden to prepare the high-grade Mineral Resource estimate for the high-grade gold and silver resources identified to date in the Valley of the Kings. On November 20, 2012, we announced an updated high-grade Mineral Resource estimate for the Valley of the Kings prepared by Snowden, which incorporated all drilling completed to date at the Valley of the Kings, including all drilling from the 2012 exploration program.Mine planning is now well underway based on the November 20, 2012 Mineral Resource estimate. 3 Operations (cont'd) We have decided to advance the feasibility study with an operating rate of 2,700 tonnes per day, with long-hole stoping and cemented paste backfill chosen for the mining method.Stopes will be mined using a combination of longitudinal and transverse mining, depending on zone width and orientation. Cemented paste tailings will be prepared in a paste plant located on surface and then pumped underground for distribution to the stopes. The initial studies examining the economics of the high-grade gold and silver resources at the Brucejack Project (see news releases dated June 2, 2011 and February 22, 2012) contemplated the production of gravity and flotation concentrates, which were then refined to produce gold-silver doré.In advancing the feasibility study, a trade-off study has been completed examining the benefits of selling the flotation concentrate to third parties rather than refining the concentrate to produce doré on site. Based on the results of the trade-off study, we have decided to advance the feasibility study on the basis that the flotation concentrate will be sold to third parties rather than refined to produce doré on site. As part of the ongoing feasibility study, we have completed locked cycle metallurgical testwork.The average locked cycle recoveries for combined gravity and flotation for the Valley of the Kings composites were 98.3% for gold and 92.5% for silver. The feasibility study for the Brucejack Project is expected to be completed in the second quarter of 2013. Project Permitting We have submitted the project description for the Brucejack Project to the British Columbia Environmental Assessment Office and the Canadian Environmental Assessment Agency.The filings initiated the permitting process for the proposed 2,700 tonnes per day high-grade underground gold mine at the Brucejack Project. Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.43 hectares.We have not carried out any activities at the Snowfield Project since we acquired it in December 2010, other than environmental studies in conjunction with the Brucejack Project.During 2011, we focused on completing an updated mineral resource estimate for the project (see news release dated February 23, 2011), examining alternatives for advancing the project and negotiating cooperation agreements with Seabridge Gold Inc. (“Seabridge”) (see news release dated May 9, 2011). Joint Snowfield/ KSM Engineering Studies We have entered into a confidentiality and cooperation agreement with Seabridge that, amongst other things, provides for the completion of an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation.The internal engineering study was finalized during the first quarter of 2012 and indicates that developing the KSM and Snowfield deposits together could produce better economics than developing KSM as a stand-alone project, although no property acquisition costs or allocation of initial KSM capital have been considered. 4 Operations (cont'd) We have also entered into a mutual access agreement with Seabridge that (a) gives Seabridge access to our Snowfield Project and us access to Seabridge’s KSM Project for the stripping of overburden and (b) provides us with road access to the Brucejack and Snowfield Projects over Seabridge’s KSM Project lands. Snowfield represents a longer term gold opportunity for our shareholders.We do not have to expend further funds on the project until 2023, and we will be opportunistic to realize value for Snowfield as we focus our corporate resources on advancing the high-grade opportunity at our Brucejack Project. Additional Claims Our contiguous claims, including the claims comprising the Brucejack and Snowfield Projects, total over 95,000 hectares (235,600 acres), providing further exploration potential to supplement the value we are creating at Brucejack.A claim boundary map is available on our website. Selected Financial Information Basis of Presentation The following financial data has been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretation Committee (“IFRIC”) and are expressed in Canadian dollars unless otherwise stated. We adopted IFRS since inception. Our significant accounting policies are outlined in Note 3 in the notes to our audited consolidated financial statements for the year ended December 31, 2012. We have chosen to capitalize all exploration and evaluation costs relating to the Projects. We have followed these accounting policies consistently throughout the year. Results of Operations Our operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of a final feasibility study, preparation of engineering designs, as well as receipt of financings to fund these objectives. We expect that the expenditures will be consistent in future periods, other than bonuses which are determined annually by the Board of Directors, subject to any material changes in exploration and development activities. 5 Selected Financial Information Annual information Selected consolidated annual financial information for the years ended December 31, 2012, 2011 and 2010 are as follows (in $000’s): 2012 2011 2010 Total revenue $ Nil $ Nil $ Nil Loss per share – basic and diluted $ 0.17 $ 0.20 $ 1.25 Loss and comprehensive loss $ 15,243 $ 17,372 $ 14,130 Total assets $ 647,472 $ 518,030 $ 499,272 Long-term liabilities $ 10,780 $ 2,108 $ Nil Cash dividends $ Nil $ Nil $ Nil Cash and cash equivalents $ 28,992 $ 16,447 $ 48,534 Mineral interests $ 596,159 $ 490,762 $ 450,000 Quarterly information Selected consolidated financial information for this quarter and the preceding seven quarters is as follows (in $000’s): 2013 Q1 2012 Q4 2012 Q3 2012 Q2 2012 Q1 2011 Q4 2011 Q3 2011 Q2 Total revenue Nil Nil Nil Nil Nil Nil Nil Nil Loss per share – basic and diluted $ Loss and comprehensive. Loss $ Total assets $ Long-term liabilities $ $Nil Cash dividends $Nil $Nil $Nil $Nil $Nil $Nil $Nil $Nil Cash and cash equivalents $ Mineral interests $ Loss before taxes for the period ended March 31, 2013 was $2,913,989 compared to a loss of $3,752,843 during the quarter ended March 31, 2012.The decrease is largely attributed to the decrease in stock option expense from $2,143,756 in the first quarter of 2012 compared to $1,704,692 in the first quarter of 2013 which is affected by the reduced number of options granted in 2013 and by the timing of stock option grants valued by the Black Scholes model.We continued to hire individuals with the required skills to advance our business.Depending on the nature of the awarded recipient’s role, we expense or capitalize to mineral interests the fair value of these stock option issuances over the vesting period. During the quarter end March 31, 2013, listing fees were $265,176 and professional fees were $75,354 compared to $461,173 and $272,872, respectively, in the first quarter of 2012.These expenses were significantly higher in the first quarter of 2012 primarily because we listed on the New York Stock Exchange in that quarter. 6 Selected Financial Information (Cont'd) Investor relations and shareholder communication activities totaled $221,402 in the first quarter of 2013 compared to $241,506 in the first quarter of 2012. During the quarter, investor relations and shareholder communication costs remained comparable over the comparable quarter.We continued to increase the awareness of the Company within the investment community. We earned interest income on our cash balance for the period ended March 31, 2013 of $85,790 compared to $65,061 for the period ended March 31, 2012. During the quarter, we recorded an income tax expense of $1,817,091, as compared to an income tax expense of $745,453 for the period ended March 31, 2012, derived primarily from the transfer of the tax base of mineral exploration expenditures to flow through share investors. On February 15, 2013, we closed a private placement of 361,300 Investment Tax Credit flow-through common shares at a price of $13.84 per flow-through share and 1,287,250 Canadian Exploration Expense flow-through common shares at a price of $12.43 per flow-through share for aggregate proceeds of $21,000,910.After deducting share issuance costs of $1,477,429, net proceeds were $19,523,481. The gross proceeds of the private placement were used to accelerate and expand the exploration program at our Brucejack Project.A feasibility study on the high-grade opportunity at our Brucejack Project has been initiated and is expected to be complete in the second quarter of 2013. Liquidity and Capital Resources Our cash and cash equivalents as at March 31, 2013 totaled $20,764,205, a decrease of $8,227,401 from $28,991,606 at December 31, 2012. To date, our source of funding has been the issuance of equity securities for cash. Our working capital for the first quarter of 2013 was $22,531,906 as compared to $22,573,811 for the first quarter of 2012. Working capital items other than cash and cash equivalents consisted of receivables of $17,688,484 (2012- $5,418,716), comprised of $3,872,794(2012 - $1,872,716) of Harmonized Sales Tax refunds and $13,815,690(2012 - $3,546,000) accrued for BC Mineral Exploration Tax Credits receivable from the Government of Canada, deposits and prepaid expenses of $217,089(2012 - $231,092), accounts payable and accrued liabilities of $14,816,672 (2012 - $7,120,277), flow-through share premium liability of $921,200(2012 - $1,666,132) and property payment of $400,000 (2012 - $Nil). During the quarter, we completed a private placement of flow-through shares for gross proceeds of $21,000,910.Subsequent to quarter-end, we completed a private placement of 5,780,346 common shares at a price of $6.92 per common share for gross proceeds of approximately $40,000,000.With the current planned expenditures on our Brucejack Project, we believe we have sufficient working capital to fund our planned activities through completion of the feasibility study, extraction of the bulk sample and continuation of ongoing permitting activities as we advance the Valley of the Kings and West Zone to production. 7 Liquidity and Capital Resources (Cont'd) Cash used in investing activities in the three month period ended March 31, 2013 was $25,918,760 (2012 - $11,989,646), which was incurred mainly in respect of exploration activities at the Projects described under Operations above in the amount of $24,386,766 (2012 - $11,705,268). Exploration activities consisted primarily of $6,619,931 in road and bridge infrastructure, $3,247,679 for fuel, equipment rental and transportation, and $3,203,237 in feasibility study costs.Other investing activities included $1,485,994 (2012 - $284,378) to acquire exploration machinery. Development of any of our mineral properties will require additional equity and possibly debt financing. As we are an exploration stage company, we do not have revenues from operations and, except for interest income from our cash and cash equivalents, we rely on equity funding for our continuing financial liquidity. Our access to financing is always uncertain. There can be no assurance of continued access to significant equity funding. Commitments, Contingencies and Off-Balance Sheet Arrangements We have no material long term debt, capital lease obligations, operating leases or any other long term obligations, other than a commitment for office lease and operating costs that require minimum payments. Related Party Transactions Our acquisition of the Projects from Silver Standard and the completion of the subsequent financings resulted in Silver Standard owning 19.7% of our issued shares at March 31, 2013, and 18.6% subsequent to quarter-end after the private placement. We have entered into employment agreements with each of our President and CEO (the (“CEO”), Chief Development Officer and Vice President (the “CDO”) and Chief Exploration Officer and Vice President (the “CExO”).Under the employment agreements: our CEO receives a base salary of $400,000 per year, benefits and an annual performance bonus of 0.25% of the annual increase in our market capitalization, provided the increase in market capitalization is 10% or more; and our CDO and CExO each receive a base salary of $300,000 per year, benefits and an annual bonus determined at the discretion of our Board.Our CEO, CDO and CExO are also entitled, on termination without cause, to twenty-four months’ salary and two years’ annual performance bonus as a termination benefit. Critical Accounting Estimates Our significant accounting policies are presented in Note 3 to the consolidated financial statements for the year ended December 31, 2012. The preparation of these consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of expenses during the reporting period. Actual outcomes could differ from these estimates. The consolidated financial statements include estimates which, by their nature, are uncertain. The impacts of such estimates are pervasive throughout the consolidated financial statements, and may require accounting adjustments based on future occurrences. Revisions to accounting estimates are recognized in the period in which an estimate is revised and future periods if the revision affects both current and future periods. 8 Critical Accounting Estimates (Cont'd) Significant assumptions about the future and other sources of estimation uncertainty at the financial position reporting date, that could result in a material adjustment to the carrying amounts of assets and liabilities, in the event that actual results differ from assumptions made include, but are not limited to, the following: i) the carrying value of the investment in the Projects and the recoverability of the carrying value; ii) inputs used in measuring the decommissioning and restoration provision. 1) Mineral resources and reserves, and the carrying values of our investment in the Projects Mineral resources and reserves are estimated by professional geologists and engineers in accordance with recognized industry, professional and regulatory standards. These estimates require inputs such as future metals prices, future operating costs, and various technical geological, engineering, and construction parameters. Changes in any of these inputs could cause a significant change in the resources and reserves estimates which in turn could have a material effect on the carrying value of our investment in the Projects. 2) Impairment analysis of assets At each financial reporting date, the carrying amounts of our assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and value in use. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the profit or loss for the period. For the purposes of impairment testing, exploration and evaluation assets are allocated to cash-generating units to which the exploration activity relates. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash generating unit to which the asset belongs. Recoverability of the carrying amount of the exploration and evaluation assets is dependent on successful development and commercial exploitation, or alternatively, sale of the respective assets. Changes in any of the assumptions used to determine impairment testing could materially affect the results of the analysis. 9 Critical Accounting Estimates (Cont'd) At March 31, 2013, we reviewed the carrying value of our assets and determined that there were no indicators of impairment. 3) Decommissioning liabilities An obligation to incur decommissioning and environmental costs arises when environmental disturbance is caused by the exploration or development of a mineral property interest. Such costs arising from the decommissioning of plant and other site preparation work, discounted to their net present value, are provided for and capitalized at the start of each project to the carrying amount of the asset, along with a corresponding liability as soon as the obligation to incur such costs arises. The timing of the actual decommissioning expenditure is dependent on a number of factors such as the life and nature of the asset, the operating license conditions, and when applicable, the environment in which the mine operates.Discount rates using a pre-tax rate that reflect the time value of money are used to calculate the net present value. Our operations may in the future be, affected from time to time in varying degree by changes in environmental regulations or changes in estimates used in determining decommissioning obligations. Both the likelihood of new regulations and the degree of change in estimates and their overall effect upon us are not predictable. At March 31, 2013, we had recognized an amount for decommissioning obligations.However, the amount is not material as the disturbance to date has not been significant. Changes in Accounting Policies New Accounting Standards and Recent Pronouncements The following standard is effective for annual years beginning on or after January 1, 2013 with earlier application permitted.We have adopted this standard with no material impact on our statements. o IFRS 10, Consolidated Financial Statements o IFRS 13, Fair Value Measurement Financial Instruments and Other Instruments Financial assets: We have the following financial assets: cash and cash equivalents and amounts receivable. Such financial assets have fixed or determinable payments that are not quoted in an active market.Accordingly, they are measured at amortized cost using the effective interest method less any impairment losses. Financial liabilities: We have the following financial liabilities: amounts payable and other liabilities. 10 Financial Instruments and Other Instruments (Cont'd) Such financial liabilities are recognized initially at fair value net of any directly attributable transaction costs. Subsequent to initial recognition these financial liabilities are measured at amortized cost using the effective interest method. Financial Risk Management We are exposed in varying degrees to a variety of financial instrument related risks.Our Board approves and monitors the risk management processes, inclusive of documented investment policies, counterparty limits, and controlling and reporting structures. The type of risk exposure and the way in which such exposure is managed is provided as follows: Credit Risk Credit risk is our risk of potential loss if the counterparty to a financial instrument fails to meet its contractual obligations.Our credit risk is primarily attributable to our liquid financial assets including cash and cash equivalents and amounts receivable. We limit our exposure to credit risk on financial assets by investing our cash and cash equivalents with high-credit quality financial institutions. Amounts receivable consist primarily of Harmonized Sales Tax (HST) and BC Mineral Exploration Tax Credits receivable from the Government of Canada. The carrying value of our cash and cash equivalents and amounts receivable represent our maximum exposure to credit risk. Liquidity Risk Liquidity risk is the risk that we will not be able to meet our financial obligations as they fall due.We ensure that there is sufficient capital in order to meet short term business requirements, after taking into account cash flows from operations and our holdings of cash and cash equivalents. Our cash and cash equivalents are currently invested in business and savings accounts with high-credit quality financial institutions which are available on demand by us for our programs. Interest Rate Risk We are subject to interest rate risk with respect to our investments in cash and cash equivalents. Our current policy is to invest cash at floating rates of interest and cash reserves are to be maintained in cash and cash equivalents in order to maintain liquidity, while achieving a satisfactory return for shareholders. Fluctuations in interest rates when cash and cash equivalents mature impact interest income earned. Capital Management Our objectives in the managing of the liquidity and capital are to safeguard our ability to continue as a going concern and provide financial capacity to meet our strategic objectives. Our capital structure consists of equity attributable to common shareholders, comprised of issued share capital, contributed surplus, accumulated comprehensive loss and accumulated deficit. 11 Financial Instruments and Other Instruments (Cont'd) We manage our capital structure and make adjustments to it in light of changes in economic conditions and the risk characteristics of the underlying assets. To maintain or adjust the capital structure, we may attempt to issue new shares, issue new debt, and acquire or dispose of assets to facilitate the management of our capital requirements. We prepare annual expenditure budgets that are updated as necessary depending upon various factors, including successful capital deployment and general industry conditions. The annual and updated budgets are approved by the Board of Directors. As at March 31, 2013, we do not have any long-term debt and are not subject to any externally imposed capital requirements. We have sufficient funds to meet our current operating and exploration and development obligations. Outstanding Share Data At May 10, 2013, we had the following common shares and share purchase options outstanding. Number of securities Exercise price Weighted Average Remaining Life (years) Common shares Share purchase options $ 6.00 - $17.46 Fully diluted Risks and Uncertainties Natural resources exploration and development involves a number of risks and uncertainties, many of which are beyond our control. These risks and uncertainties include, without limitation, the risks discussed elsewhere in this MD&A and those identified in the prospectus supplement to the short form base shelf prospectus dated March 19, 2012 filed on the SEDAR website at www.sedar.com, which are incorporated by reference in this MD&A. Internal Control over Financial Reporting and Disclosure Controls and Procedures Management is responsible for establishing and maintaining adequate internal controls over financial reporting and disclosure controls and procedures.Any system of internal control over financial reporting, no matter how well designed, has inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.There have been no changes in our internal control over financial reporting or disclosure controls and procedures during the three months ended March 31, 2013 that has materially affected, or is reasonably likely to affect our internal control over financial reporting. 12 Statement Regarding Forward-Looking Information In connection with the forward-looking statements contained in this MD&A, we have made certain assumptions about our business, including about our planned exploration and development activities; the accuracy of our mineral resource estimates; capital and operating cost estimates; production and processing estimates; the results, costs and timing of future exploration and drilling; timelines and similar statements relating to the economic viability of the Brucejack Project; timing and receipt of approvals, consents and permits under applicable legislation; and the adequacy of our financial resources.We have also assumed that no significant events occur outside of our normal course of business. Although we believe that the assumptions inherent in the forward-looking statements are reasonable as of the date of this MD&A, forward-looking statements are not guarantees of future performance and, accordingly, undue reliance should not be put on such statements due to the inherent uncertainty therein. This MD&A contains ‘‘forward-looking information’’ and ‘‘forward looking statements’’ within the meaning of applicable Canadian and United States securities legislation. Forward-looking information may include, but is not limited to, information with respect to our planned exploration and development activities, the adequacy of our financial resources, the estimation of mineral resources, realization of mineral resource estimates, timing of development of the Brucejack Project, costs and timing of future exploration, results of future exploration and drilling, production and processing estimates, capital and operating cost estimates, timelines and similar statements relating to the economic viability of the Brucejack Project, timing and receipt of approvals, consents and permits under applicable legislation, our executive compensation approach and practice, and adequacy of financial resources. Wherever possible, words such as ‘‘plans’’, ‘‘expects’’, ‘‘projects’’, ‘‘assumes’’, ‘‘budget’’, ‘‘strategy’’, ‘‘scheduled’’, ‘‘estimates’’, ‘‘forecasts’’, ‘‘anticipates’’, ‘‘believes’’, ‘‘intends’’ and similar expressions or statements that certain actions, events or results ‘‘may’’, ‘‘could’’, ‘‘would’’, ‘‘might’’ or ‘‘will’’ be taken, occur or be achieved, or the negative forms of any of these terms and similar expressions, have been used to identify forward-looking statements and information. Statements concerning mineral resource estimates may also be deemed to constitute forward-looking information to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance are not statements of historical fact and may be forward-looking information. Forward-looking information is subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those expressed or implied by the forward-looking information, including, without limitation, risks related to: • the exploration, development and operation of a mine or mine property, including the potential for undisclosed liabilities on our mineral projects; · the fact that we are a relatively new company with no mineral properties in production or development and no history of production or revenue; · development of our Brucejack Project; 13 Statement Regarding Forward-Looking Information (Cont'd) · our ability to obtain adequate financing for our planned exploration and development activities and to complete further exploration programs; · dependency on our Brucejack Project for our future operating revenue; · our mineral resource estimates, including accuracy thereof and our ability to upgrade such mineral resource estimates and establish mineral reserve estimates; · uncertainties relating to the interpretation of drill results and the geology, grade and continuity of our mineral deposits; · commodity price fluctuations, including gold price volatility; · market events and general economic conditions; · governmental regulations, including environmental regulations; · delay in obtaining or failure to obtain required permits, or non-compliance with permits that are obtained; · increased costs and restrictions on operations due to compliance with environmental laws and regulations; · uncertainty regarding unsettled First Nations rights and title in British Columbia; · land reclamation requirements; · uncertainties related to title to our mineral properties and surface rights; · currency fluctuations; · increased costs affecting the mining industry; · increased competition in the mining industry for properties, qualified personnel and management; · our ability to attract and retain qualified management; · some of our directors’ and officers’ involvement with other natural resource companies; · potential inability to attract development partners or our ability to identify attractive acquisitions; · Silver Standard’s share ownership, ability to influence our governance and possible market overhang; and · uncertainty as to the outcome of potential legal proceedings. This list is not exhaustive of the factors that may affect any of our forward-looking information. Although we have attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking information, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such information will prove to be accurate, as actual results and future events could differ materially from those anticipated in such information. Forward-looking information involves statements about the future and is inherently uncertain, and our actual achievements or other future events or conditions may differ materially from those reflected in the forward-looking information due to a variety of risks, uncertainties and other factors, including, without limitation, those referred to in the prospectus supplement to the short form base shelf prospectus dated March 19, 2012 filed on the SEDAR website at www.sedar.com. Our forward-looking information is based on the beliefs, expectations and opinions of management on the date the statements are made and we do not assume any obligation to update forward looking information, whether as a result of new information, future events or otherwise, other than as required by applicable law. For the reasons set forth above, prospective investors should not place undue reliance on forward looking information. 14
